Order, Supreme Court, Bronx County (Dianne T. Renwick, J.), entered July 5, 2007, which granted defendants’ motions for summary judgment dismissing the complaint for lack of a serious injury as required by Insurance Law § 5102 (d), unanimously affirmed, without costs.
Flaintiff failed to present objective medical evidence responsive to defendants’ showing that the MRIs of plaintiff taken shortly after the accident revealed only age-related degenerative changes, not any sudden trauma that can be causally related to the accident (see Pommells v Perez, 4 NY3d 566, 579 [2005]; Ronda v Friendly Baptist Church, 52 AD3d 440 [2008]; Becerril *616v Sol Cab Corp., 50 AD3d 261 [2008]). Absent such evidence, it does not avail plaintiffs 90/180-day claim that defendants’ experts did not address his condition during the relevant period of time (see Blackwell v Fraser, 13 AD3d 157, 157 [2004]; cf. Webb v Johnson, 13 AD3d 54, 55 [2004]). Concur—Lippman, P.J., Tom, Williams, McGuire and Freedman, JJ.